Case 1:20-¢H00056-PAC Document 89 Filed 07/21/21 Page1of1

Michael D. Horn

Counselor-at-Law
31-19 Newtown Ave., Suite 500
Astoria, NY 11102 |
Michael@MichaelDHorn.com

July 19, 2021

Via ECF Only
Honorable Paul Crotty Tt lesy ba De.
United States District Court Judge : re. ? Liste AG OM
United States District Court fl. Makintiy ell a agpoael ©
Southern District of New York pA Sem
500 Pearl Street MM oreleeatl
New York, NY. 10007 Llu ¢ Coty
POT

Re: U.S. v. Zhen, et. Al.
Case 20-cr-56(PAC)

Your Honor,

My office represents Mr. Guzman, a defendant in the above referenced
matter. My office is still working on gathering materials and producing our
sentencing submissions and because of COVID restrictions and working with a
Spanish Interpreter it has been difficult finding sufficient time to time to help my
client organize his statement to the Court. | write on behalf of my client, to
respectfully request a postponement of the sentencing hearing until after
September 16, 2021 and an extension of time for the Defense to file our
sentencing submissions. | have conferred with the counsel for the Government
and they agree to the proposed extension of time.

Counsel further agrees and requests that time, pursuant to the Speedy Trial
Act, be excluded until the adjourned conference date set by the Court. The
Court’s consideration of this request is respectfully appreciated. Thank you.
